           Case 6:19-cv-01285-MC                 Document 25           Filed 03/26/21          Page 1 of 8




                               IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

ADAM D.,1

                  Plaintiff,                                                         Civ. No. 6:19-cv-01285-MC

         v.                                                                          OPINION AND ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Adam D. was denied Disability Insurance Benefits and Supplemental Security

Income under the Social Security Act. He appeals to this Court, arguing that the Administrative

Law Judge (“ALJ”) erred by improperly discrediting his subjective symptom testimony and

incorrectly weighing certain medical opinions. Because the Commissioner of Social Security’s

(“Commissioner”) decision follows proper legal standards and is supported by substantial

evidence, the Commissioner’s decision is AFFIRMED.

                                           STANDARD OF REVIEW

         The Court has jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3). A reviewing court

will affirm the Commissioner’s decision if it is based on proper legal standards and the legal

findings are supported by substantial evidence in the record. Id.; Batson v. Comm’r Soc. Sec.

Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). “Substantial evidence is ‘more than a mere scintilla

but less than a preponderance; it is such relevant evidence as a reasonable mind might accept as


1
 In the interest of privacy, this opinion uses only the first name and the initial of the last name of the non-governmental
party.

1 – OPINION AND ORDER
             Case 6:19-cv-01285-MC              Document 25          Filed 03/26/21        Page 2 of 8




adequate to support a conclusion.’” Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting

Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)). To determine whether substantial

evidence exists, the Court reviews the entire administrative record, weighing both the evidence

that supports and detracts from the ALJ’s decision. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir.

1989).

                                                  DISCUSSION

           The Social Security Administration uses a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520; 416.920 (2012). The initial burden of proof

rests on the claimant to meet the first four steps. If the claimant satisfies his burden with respect

the first four steps, the burden shifts to the Commissioner for step five. 20 C.F.R. § 404.1520. At

step five, the Commissioner must show that the claimant can adjust to other work after considering

the claimant’s residual functional capacity (“RFC”), age, education, and work experience. Id. If

the Commissioner fails to meet this burden, then the claimant is disabled. 20 C.F.R. §§

404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the Commissioner finds that the claimant can

perform other work existing in significant numbers in the national economy, the claimant is not

disabled. Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001).

           At step two, the ALJ found that Plaintiff had the following severe impairments: obesity,

diabetes mellitus, hypertension, elevated cholesterol, sleep apnea, and mental impairments

variously described as a schizoaffective disorder, bipolar disorder, unspecified anxiety disorder,

depression, panic disorder, thought disorder, and posttraumatic stress disorder (“PTSD”). Tr. 16.2

At step three, the ALJ found that Plaintiff did not have an impairment or combination of




2
    “Tr” refers to the Transcript of Social Security Administrative Record provided by the Commissioner.

2 – OPINION AND ORDER
         Case 6:19-cv-01285-MC           Document 25        Filed 03/26/21      Page 3 of 8




impairments that met or equaled any of the Listing of Impairments. Tr. 18–20. The ALJ assigned

Plaintiff the following RFC:

        [T]he claimant . . . [can] perform light work as defined in 20 CFR 404.1567(b) and
        416.967(b) except he can perform tasks of a nature that can be learned within a
        short demonstration period of up to approximately 30 days with no more than
        frequent changes to the daily workplace tasks and duties. He can work primarily
        with things, rather than with people, such that his work contact with others is only
        on an occasional basis. He can maintain concentration, persistence, and pace at that
        limited range of tasks for two hours at a time, before taking regularly scheduled
        breaks, and then returning to work throughout the workday.

Tr. 20. Based on the vocational expert’s testimony, the ALJ concluded Plaintiff could not perform

past relevant work but could perform other jobs that exist in significant numbers in the national

economy. Tr. 28–30. The ALJ thus determined that Plaintiff was not disabled. Tr. 30.

I. Plaintiff’s Symptom Testimony

        Plaintiff argues that the ALJ erred by rejecting Plaintiff’s subjective symptom testimony.

An ALJ may reject testimony about the severity of a claimant’s symptoms only by offering “clear

and convincing reasons” supported by “substantial evidence in the record.” Thomas v. Barnhart,

278 F.3d 947, 959 (9th Cir. 2002). But the ALJ is not “required to believe every allegation of

disabling pain, or else disability benefits would be available for the asking, a result plainly contrary

to 42 U.S.C. § 423(d)(5)(A).” Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (citation

omitted). The ALJ may “consider a range of factors,” including:

        (1) whether the claimant engages in daily activities inconsistent with the alleged
        symptoms; (2) whether the claimant takes medication or undergoes other treatment
        for the symptoms; (3) whether the claimant fails to follow, without adequate
        explanation, a prescribed course of treatment; and (4) whether the alleged
        symptoms are consistent with the medical evidence.

Lingenfelter v. Astrue, 504 F.3d 1028, 1040 (9th Cir. 2007); see also Ghanim v. Colvin, 763 F.3d

1154, 1163 (9th Cir. 2014). The Court will uphold an ALJ’s credibility finding even if all the

ALJ’s rationales for rejecting clamant testimony are not upheld. Batson, 359 F.3d at 1197.


3 – OPINION AND ORDER
         Case 6:19-cv-01285-MC           Document 25        Filed 03/26/21     Page 4 of 8




       Plaintiff testified that he could not drive and the he had to receive rides from his sister or

arrange a ride through his medical insurance. Tr. 43–44. Plaintiff resided with his mother and

explained that a normal day consisted of light housework and watching television. Tr. 49–51, 53.

Plaintiff struggled when outside his home and alleged severe anxiety because he felt like he was

constantly being watched. Tr. 54, 56, 59. Plaintiff also alleged an inability to socialize with others.

Id. To help alleviate his stress and help him complete necessary tasks, Plaintiff’s sister left sticky

notes throughout his house reminding him to manage his diabetes and shower. Tr. 58. Plaintiff

would also go grocery shopping with his sister late at night in order to avoid people. Tr. 59. As for

Plaintiff’s physical symptoms, Plaintiff discussed his struggles with his weight and its impact on

his overall health. Tr. 42, 51–54. This included testimony about his limited mobility and inability

to stand for more than ten minutes at a time. Tr. 53–54. Plaintiff also insinuated that he struggled

to shower regularly because of his diabetic neuropathy. Tr. 49. At one point, Plaintiff was told that

he needed to lose weight because his joints were “falling apart.” Tr. 937.

       The ALJ found that “[Plaintiff’s] statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely consistent with the medical evidence and other

evidence in the record.” Tr. 21. Plaintiff argues that “the ALJ failed to meet the legal and

evidentiary standards to reject [Plaintiff’s] testimony.” Pl.’s Br. 5, ECF No. 22 (citation omitted).

       The Court disagrees because the ALJ gave “specific, clear and convincing reasons” for

rejecting Plaintiff’s testimony. Lingenfelter, 504 F.3d at 1036. The ALJ first noted that many of

Plaintiff’s physical symptoms, such as obesity, were unchanging. Tr. 21 (citation omitted). Next,

the ALJ discussed Plaintiff’s neuropathy in his feet and pointed to multiple parts in the record

where Plaintiff presented with normal gait. Tr. 22; see also tr. 956, 983, 1152. As for Plaintiff’s

hypertension, cholesterol, and sleep apnea, the ALJ found that the record suggested Plaintiff’s



4 – OPINION AND ORDER
         Case 6:19-cv-01285-MC         Document 25        Filed 03/26/21     Page 5 of 8




symptoms were infrequent and “well-controlled.” Tr. 22–23; see also tr. 332, 697, 910, 924, 1006,

1015, 1153, 1169. Finally, the ALJ concluded that Plaintiff’s mental health issues were managed

through medication and that Plaintiff demonstrated stable functioning. Tr. 23–24; see also tr. 484,

493, 499, 707, 713, 769, 821–24, 1011–12, 1024, 1064–80, 1084–85, 1097, 1182.

       Ultimately, the ALJ justified its decision to reject Plaintiff’s subjective symptom testimony

by thoroughly considering and citing the record. See tr. 21–28. And “the [C]ourt will uphold the

ALJ’s conclusion when the evidence is susceptible to more than one rational interpretation.” Ford

v. Saul, 950 F.3d 1141, 1156 (9th Cir. 2020). In turn, because the ALJ “identif[ied] what testimony

[was] not credible and what evidence undermin[ed Plaintiff’s] complaints,” the Court finds that

the ALJ did not err in rejecting Plaintiff’s symptom testimony. Berry v. Astrue, 622 F.3d 1228,

1234 (9th Cir. 2010) (internal quotation marks and citation omitted).

II. Examining Medical Opinion

       Plaintiff argues that the ALJ erred in assessing Dr. Scott Alvord’s opinion. Pl.’s Br. 16.

The ALJ resolves conflicts in the medical record. Carmickle v. Comm’r, 533 F.3d 1155, 1164 (9th

Cir. 2008). “As a general rule, more weight should be given to the opinion of a treating source

than to the opinion of doctors who do not treat the claimant.” Turner v. Comm’r of Soc. Sec., 613

F.3d 1217, 1222 (9th Cir. 2010) (internal quotation marks and citation omitted). An ALJ may reject

the uncontradicted medical opinion of a treating or examining physician only for “clear and

convincing” reasons supported by substantial evidence in the record. Bayliss v. Barnhart, 427 F.3d

1211, 1216 (9th Cir. 2005). An ALJ may reject the contradicted opinion of a treating or examining

doctor by providing “specific and legitimate reasons that are supported by substantial evidence.”

Id. Opinions of non-treating or non-examining physicians “may . . . serve as substantial evidence

when the opinions are consistent with . . . other evidence in the record.” Thomas, 278 F.3d at 957.



5 – OPINION AND ORDER
         Case 6:19-cv-01285-MC          Document 25       Filed 03/26/21      Page 6 of 8




       Dr. Alvord conducted a psychological examination of Plaintiff in 2014. Tr. 1082–95. Dr.

Alvord found that Plaintiff suffered from multiple mental health disorders, including major

depressive disorder and PTSD. Tr. 1085. Dr. Alvord opined “that Plaintiff’s ability to manage a

household and care for himself was severely impaired; his ability to follow instructions was

moderately impaired; and his ability to concentrate, persista[nce], and pace was moderately to

severely impaired.” Pl.’s Br. 9 (citing tr. 1084). Dr. Alvord concluded that Plaintiff could not work

in any occupation that required social interactions or minimal consistency. Tr. 1085.

       The ALJ gave little weight to Dr. Alvord’s opinion because it conflicted with other medical

opinions in the record and “appear[ed] to be heavily influenced by claimant’s subjective reports.”

Tr. 27. Plaintiff argues that the ALJ’s conclusion is unsupported by substantial evidence, but the

Court disagrees. As the ALJ noted, Dr. Alvord’s opinion conflicted with much of the record. Tr.

812, 1060, 1067, 1102, 1179, 1181. The ALJ also correctly noted that Dr. Alvord’s own findings

during Plaintiff’s examination appear to conflict with Dr. Alvord’s ultimate opinion. See tr. 1084–

85 (noting normal communication and cognition). And finally, Dr. Alvord’s opinion was

contradicted by other medical opinions. Tr. 75, 105–06.

       “If the opinion of an examining physician is contradicted by the opinion of another doctor,

it may nevertheless be rejected only for specific and legitimate reasons that are supported by

substantial evidence in the record.” Buck v. Berryhill, 869 F.3d 1040, 1050 (9th Cir. 2017)

(quotation omitted). But “[t]he opinion of a nonexamining physician cannot by itself constitute

substantial evidence that justifies the rejection of the opinion [of] an examining physician[.]” Id.

Despite Plaintiff’s claims to the contrary, the ALJ did not only rely upon conflicting medical

opinions when weighing Dr. Alvord’s opinion. While the ALJ noted how Dr. Alvord’s opinion

conflicted with other medical opinions, the ALJ also noted that Dr. Alvord’s opinion was internally



6 – OPINION AND ORDER
            Case 6:19-cv-01285-MC        Document 25        Filed 03/26/21      Page 7 of 8




inconsistent and that it differed from the much of the medical record. See tr. 26. By offering

multiple reasons for assigning Dr. Alvord’s opinion little weight, the Court finds that ALJ put forth

“specific and legitimate reasons . . . supported by substantial in the record” and did not err. Buck,

869 F.3d at 1050.

III. “Other” Source Opinion

        Plaintiff argues that the ALJ erred in their evaluation of John Warner, Plaintiff’s therapist.

Pl.’s Br. 19. An ALJ will consider “other source” opinions. See 20 C.F.R. §§ 404.1527(f),

416.927(f). If an ALJ discounts competent other source evidence, “the ALJ must give reasons that

are germane to each witness.” Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir. 2012) (quotation

omitted).

        Mr. Warner began treating Plaintiff in December 2016. Tr. 995, 1000. Mr. Warner

completed two opinion forms where he stated that Plaintiff was unable to function in any work

setting. Tr. 996, 998–1000. The ALJ gave little weight to Mr. Warner’s opinions for four reasons.

Tr. 27. First, the ALJ disregarded Mr. Warner’s “[s]tatements describing claimant as ‘disabled’ . .

. [because those] finding[s are] reserved to the Commissioner.” Id. (citing 20 C.F.R. §§

1527(e)(1)(3), 416.927(e)(1)(3)). Second, the ALJ pointed to inconsistencies between Mr.

Warner’s opinions and “the longitudinal record documenting a positive response to treatment and

intact mental status.” Id. (citing tr. 484, 493, 499, 707, 713, 769, 821–24, 1011–12, 1024, 1064–

80, 1084–85, 1097, 1182). Third, the ALJ found that Mr. Warner’s opinion conflicted with his

own notes. Id. (citing tr. 1061, 1064, 1067, 1074 (discussing Plaintiff’s ability to get along with

others and possessing intact mental functioning)). Fourth, the ALJ noted that Mr. Warner began

treating Plaintiff seven years after the alleged onset date. Id. (citation omitted).




7 – OPINION AND ORDER
         Case 6:19-cv-01285-MC          Document 25       Filed 03/26/21     Page 8 of 8




       Because the ALJ could reject Mr. Warner’s testimony based on inconsistencies with

evidence in the record, the ALJ did not err here. Molina, 674 F.3d at 1111; see also Dale v. Colvin,

823 F.3d 941, 944–45 (9th Cir. 2016). Further, Plaintiff’s contention that the ALJ could not

discount Mr. Warner’s opinion because of when he began treating Plaintiff is unavailing. Pl.’s Br.

21 (citing Diedrich v. Berryhill, 814 F.3d 634, 639 (9th Cir. 2017)). Mr. Warner specifically stated

that he lacked the knowledge to give an opinion about Plaintiff during the relevant period. Tr. 995,

1000. It follows then that “there was nothing to resolve,” so the ALJ did not have a duty to develop

the record. Def.’s Br. 18.

                                         CONCLUSION

       For these reasons, the Commissioner’s final decision is AFFIRMED.

IT IS SO ORDERED.


       DATED this 26th day of March 2021.

                                              s/Michael J. McShane
                                              Michael J. McShane
                                              United States District Judge




8 – OPINION AND ORDER
